Citation Nr: 0923299	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-37 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a left ankle 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from May 1967 to August 
1971.   

In February 2009, the Board of Veterans' Appeals (Board) 
remanded the issues on appeal to the Department of Veterans 
Affairs (VA) Regional Office in Salt Lake City, Utah (RO) for 
a travel board hearing.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in March 
2009, and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not have sinusitis that is causally 
related to service.

2.  The Veteran does not have a right ankle disability that 
is causally related to service.

3.  The Veteran does not have a left ankle disability that is 
causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for service connection for a right ankle 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  The criteria for service connection for a left ankle 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  ).  
In this case, the RO sent the Veteran letters in January and 
April 2007, prior to adjudication, which informed her of the 
requirements needed to establish entitlement to service 
connection.  

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information she was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims file after the 
January 2007 letter.  

The Veteran was informed in the January 2007 letter that an 
appropriate disability rating and effective date would be 
assigned if any of her claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in May 2007.
The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each of the issues.  The 
Veteran has been given ample opportunity to present 
evidence and argument in support of her claims, including 
at her March 2009 hearing.  The Board additionally finds 
that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2008).  


Analyses of the Claims

The Veteran seeks service connection for sinusitis, a right 
ankle disability, and a left ankle disability.  She has 
contended, including at her March 2009 hearing, that she has 
had problems with sinusitis since she was sent to England in 
1968 and that she has had bilateral ankle disability since 
she twisted her ankles in service in 1967.  Having carefully 
considered these claims in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and that 
these appeals will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The Veteran's service treatment records reveal that she had 
swollen ankles in May 1967, and tendonitis was diagnosed.  
She complained of headache and nasal congestion in February 
1971, and some sinus tenderness was reported.  The impression 
was nasal congestion, ? sinusitis vs. allergic rhinitis.  The 
Veteran's discharge medical history report for June 1971 
reveals a complaint of recurrent painful ankles since 
entering service due to prolonged standing, presently 
asymptomatic.  The Veteran's sinuses and lower extremities 
were normal on discharge medical examination in June 1971.

Medical records for November 1971 reveal complaints of 
headaches and sinusitis; an upper respiratory infection was 
diagnosed.  She complained in December 1971 of sinus 
problems.

The post-service medical evidence on file includes private 
treatment records dated from November 1998 to May 2008.  
J.R.S., M.D., diagnosed sinusitis beginning in November 1998, 
which is almost 27 years after the December 1971 complaints.  
A post-service ankle disability was not noted until May 2007.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a 
lengthy period without complaint or treatment is evidence 
that there has not been a continuity of symptomatology, and 
weighs heavily against the claim).  

A VA evaluation, which included review of the claims file, 
was conducted in May 2007.  The examiner noted the Veteran's 
sinus history and concluded that the Veteran's sinusitis in 
service was acute and that her current chronic sinusitis did 
not begin until a number of years after service discharge.  
Similarly, the examiner noted the episode of ankle swelling 
in service in May 1967 and the Veteran's comment that her 
ankles were fine for a number of years after service and 
concluded that her current ankle problems are not related to 
service.

Based on the above, the Board finds that there is no medical 
evidence linking any of the disabilities at issue to service.  
Therefore, service connection for sinusitis, for a right 
ankle disability, and for a left ankle disability is not 
warranted.  

The Board has considered the Veteran's March 2009 hearing 
testimony and her written contentions.  However, a layperson 
without the appropriate medical training and expertise, such 
as the Veteran, is not competent to render a probative 
opinion on a medical matter, such as whether she has a 
current disability related to service.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).

As there is no competent medical evidence of record to 
support the Veteran's claims for service connection for 
sinusitis, a right ankle disability, and a left ankle 
disability, the preponderance of the evidence is against 
these claims and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for sinusitis is denied.

Service connection for right ankle disability is denied.

Service connection for left ankle disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


